UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 9, 2012 INCOMING, INC. (Exact name of registrant as specified in its charter) NEVADA 333-152012 (State or other jurisdiction of incorporation) (Commission File No.) 244 5th Avenue, Ste V235 New York, NY 10001 (Address of principal executive offices and Zip Code) (917) 210-1074 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Effective on August 9, 2012, the Board of Directors of Incoming, Inc., a Nevada corporation (the “Company”) accepted the resignation of Victor AbiJaoudi II as Director of the Company. Mr. AbiJaoudi’s resignation was not the result of any disagreements with the Company regarding its operations, policies, or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 13, 2012 INCOMING, INC. By: /s/ R. Samuel Bell Name: R. Samuel Bell Title: Chief Executive Officer
